Citation Nr: 0331413	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1969 to February 1972, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

The Board notes that additional evidence was forwarded to the 
Board in September 2003 and in October 2003 which appears to 
relate to the veteran's previously denied claim of 
entitlement to service connection for hepatitis C.  It 
appears that the veteran may be requesting that the claim be 
reopened.  However, as this matter is not currently before 
the Board, it is referred to the RO for appropriate action.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Although the veteran filed his claim prior to the enactment 
of the VCAA, the claim was still pending when the provisions 
became effective.  However, it does not appear that the 
veteran has been adequately notified of the VCAA in 
connection with his current claim.  In this regard, the 
record contains no specific reference to the VCAA in 
connection with the claim for service connection for PTSD.  
The RO did send the veteran a letter dated March 2001, which 
indicated what the VA was doing and what the veteran needed 
to provide.  However, this letter did not state what evidence 
was necessary to establish service connection for PTSD and 
whose responsibility it was to obtain evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error. See Quartuccio v. Principi, 16 Vet. App.  183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).
   
In addition, the RO's March 2001 letter addressed to the 
veteran requested that he complete and return an attached 
form referred to as "Information in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder 
(PTSD)."  However, this form was forwarded to directly to 
the Board through the veteran's United States Senator's 
office and without any indication that the veteran wished to 
waive initial RO consideration of such evidence.  At that 
time, he also submitted a statement from an individual who 
reportedly served with the veteran and who corroborated some 
of the veteran's claimed stressors in this case.  Because 
this evidence was received after the claims file had been 
transferred to the Board, the RO did not consider the 
information in its adjudication of the claim.  Therefore, on 
remand, the RO should consider this evidence in connection 
with the veteran's claim for service connection for PTSD.  

The Board notes further, that it is unclear whether the 
veteran has a diagnosis of PTSD.  Although private medical 
records show a diagnosis of depression in August 1998, PTSD 
is only noted in the past medical history dated December 
2000.  However, in the veteran's substantive appeal, he 
reported that he had been going to the Vet Center in Wichita 
and that he had been diagnosed as having PTSD at that 
facility.  The Board notes further, that the veteran's 
representative, in his VA Form 1-646 makes reference to some 
medical records from the VA Medical Center (VAMC) in Wichita 
which also makes reference to the veteran's treatment for 
PTSD at the Vet Center in Wichita, and also purportedly 
includes a diagnosis of PTSD.  Based on the foregoing, the 
Board finds that all VAMC records and Vet Center records of 
the veteran relating to treatment of PTSD should be obtained, 
and that the veteran should be afforded a VA examination to 
determine whether the veteran currently has PTSD and whether 
it is related to a verified in-service stressor.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO is asked to ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the information 
or evidence necessary to substantiate a 
claim and the division of 
responsibilities between the VA and the 
veteran for obtaining this evidence.  
The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A. (West 2002), 
and any other applicable legal 
precedent.  

2.  The RO should request service 
personnel records, specifically a DA 
Form 20 for the veteran's service 
between October 1969 and February 1972.  
The information sought should include 
the veteran's units of assignment and 
military occupational specialties during 
that time period.

3.  The RO should obtain all records, 
including mental hygiene records, 
relating to counseling for PTSD or 
psychiatric treatment for PTSD, from the 
Wichita VAMC and from the Vet Center in 
Wichita.

4.  The RO should review the veteran's 
response to the stressor letter.  If 
additional information is needed from 
the veteran, he should be contacted and 
asked to provide such information. 

5.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history 
for the unit the veteran was assigned to 
while in Vietnam.

6.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

7.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  Regarding the claim for PTSD, 
the RO must provide the examiner the 
summary of any stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the RO.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file, 
must be made available to the examiner 
for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



